UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7859



EARVIN SMITH,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER STUBBLEFIELD, Security/
Jailer,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-1399-2)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earvin Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earvin Smith appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1998) complaint without prejudice

for failure to exhaust his administrative remedies.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Smith v. Stubblefield, Corr. Officer, No. CA-

98-1399-2 (E.D. Va. Dec. 21, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2